THE THIRTEENTH COURT OF APPEALS

                                     13-12-00598-CV


             STATE AND COUNTY MUTUAL FIRE INSURANCE COMPANY
                                      v.
                    SERGIO J. VALDEZ, GUARDIAN AD LITEM


                                    On Appeal from the
                      139th District Court of Hidalgo County, Texas
                             Trial Cause No. C-185-01-C(A)


                                       JUDGMENT

        THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed.          The Court orders the appeal

DISMISSED in accordance with its opinion. Costs are taxed against the party incurring

same.

        We further order this decision certified below for observance.

October 2, 2014